Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/23/2020 has been entered.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: locking device in claims in claim 23-38 understood to be a device that locks the plug in place such as a magnet (it is understood that this is not limited to a magnet as the locking device only may be that, but any suitable locking configuration would read on the limitation).

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 24-25, 27, 29-30, 32-33 36-37 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 24 the recitation of “when the vapor plug is rotated to a first position and force the plug out of the spherical Dewar when the vapor plug is rotated to a second position” in lines 4-6 renders indefinite the metes and bounds sought for protection of the claim. In the instant case, the claim recites both an apparatus and process in the same claim. Per MPEP 2173.05(p): “[a] single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph.”




Regarding Claim 27 the recitation of “the gap between the neck and the inner wall remains and the gas within the payload area continues to escape as the liquid evaporates” in lines 1-2 renders indefinite the metes and bounds sought for protection of the claim. In the instant case, the claim recites both an apparatus and process in the same claim. Per MPEP 2173.05(p): “[a] single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph.”


Claim 29 recites “the neck of the vapor plug has a portion that is corrugated and includes a serpentine path, wherein the serpentine path provides heat conduction and connects the inner wall with the outer wall” which is considered indefinite.  It is unclear how and to what the serpentine path provides heat conduction and how this would connect the inner and outer wall.  A review of the specification does not result in this being made clear rendering the limitation indefinite and it is not clear in the drawings that such configuration.
Claim 30 recites “the neck of the vapor plug has a height that is less than a height of a straight neck tube, wherein the serpentine path has a path length where heat is conducted between the inner and outer wall that is the same as a path length of the straight neck tube” which is considered indefinite.  It is unclear what this limitation is attempting to define in the invention.  It would appear that it is saying through the 

Regarding Claim 32 the recitation of “when the vapor plug is rotated to a first position and force the plug out of the spherical Dewar when the vapor plug is rotated to a second position” in lines 4-6 renders indefinite the metes and bounds sought for protection of the claim. In the instant case, the claim recites both an apparatus and process in the same claim. Per MPEP 2173.05(p): “[a] single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph.”


Regarding Claim 33 the recitation of “wherein when the vapor plug is rotated to the first position the opposing polarities lock the vapor plug within the spherical Dewar and when the vapor plug is rotated to the second position the opposing polarities force the vapor plug out of the spherical Dewar” in lines 3-6 renders indefinite the metes and bounds sought for protection of the claim. In the instant case, the claim recites both an apparatus and process in the same claim. Per MPEP 2173.05(p): “[a] single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph.”





Claim 36 recites “the neck of the vapor plug has a portion that is corrugated and includes a serpentine path, wherein the serpentine path provides heat conduction and connects the inner wall with the outer 

Claim 37 recites “the neck of the vapor plug has a height that is less than a height of a straight neck tube, wherein the serpentine path has a path length where heat is conducted between the inner and outer wall that is the same as a path length of the straight neck tube” which is considered indefinite.  It is unclear what this limitation is attempting to define in the invention.  It would appear that it is saying through the use of a vapor plug with the serpentine path it has a height that would be less than a so-called straight neck tube” but this is unclear from how the invention is claimed.  Further it is unclear in alternate if the straight neck tube is part of the invention or just a comparison, but not straight neck tube is clearly defined.  For the purpose of examination, this limitation is not considered to further limit claim 29 and is thus indefinite for that reason as well, but this is unclear.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 34 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 34 recites limitations already found in claim 31 from which it depends  Applicant may cancel the claim(s), amend the claim(s) to 



 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider 
Claims 23, 27-28, 31, 34-35, 38 s/are rejected under 35 U.S.C. 103 as being unpatentable over Leithauser et al. (US Patent No. 4411138), hereinafter referred to as Leithauser and further in view of Sager (US Patent No. 1816057), hereinafter referred to as Sager and Slysh (US Patent No. 3713560), hereinafter referred to as Slysh and Lenker (US Patent No. 3555904), hereinafter referred to as Lenker.

With respect to claim 23, Leithauser teaches a Dewar for storing a liquid at a temperature below an ambient temperature (Figures 1-2, 10 is a double walled non-pressurized cryogenic container with a vacuum space 15, Colum 3, lines 35-41, which is the definition of a Dewar so although the word is not used, it is a Dewar, with liquid nitrogen inside, Column 3, lines 51-52), comprising:
a top portion (upper half of 10);
a bottom portion (lower half of 10) 
an inner wall that forms a payload area configured to hold the liquid at the temperature below the ambient temperature (inner wall 13, column 3, line 39);
an outer wall, the outer wall and the inner wall having an opening that allows access to the liquid in the payload area (outer wall 14, Column 3, line 40 which has opening at the top where the plug 25 is placed into a neck, Column 3, lines 59-60);
a vapor plug (vapor plug 25, Column 3, line 60), a neck that is inserted into the opening (plug body 24, Column 3, lines 66) and a locking device that locks the vapor plug in place (spacer elements 26 which are meant to act like spacer elements of Figure 3, Column 5, lines 55-59 which lock the tube adapter in place, Column 6, lines 14-20) and maintains a gap between the neck and the inner wall that allows gas to escape (an annular gap is formed between the neck tube and the inner wall of the neck to provide an exit path for boiled-off gas, Column 1, lines 54-56).

Leithauser does not teach the Dewar is spherical where the Dewar has a bottom portion that weighs more than the top portion and is configured to stabilize the spherical Dewar in an upright position 

Sager teahces that a container for holding liquid (Figure 1) can be cylindrical or (Figure 2) can be spherical with a weighted base portion “that is adapted to hold the container in substantially an upright position” (Column 2, lines 26-35).

Therefore it would have been obvious to have instead of designing the Dewar of Leithauser out of a cylinder to have designed it out of a spherical body with a weighted bottom based on the teaching of Sager since it has been shown that choosing from a finite number of known elements to yield predictable results is obvious whereas both cylindrical and weighted base spherical containers are known it would have been obvious to choose between them with the advantage of the weighted base spherical container has the advantage that container maintains an upright configuration which would prevent the liquid from spilling during operation or reaching the plug where it could leak.

Leithauser does not teach a vacuum port that is configured to produce a vacuum insulation between the inner wall and the outer wall.  It should be noted that Leithauser does have a vacuum in such a location, just no teaching of a port to create it.

Slysh teaches a vacuum port (134) which is used to provide the vacuum between the inner and outer walls of the container (Column 5, lines 16-22).

Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention as filed to have provided a vacuum port to the container of Leithauser based on the teaching of Slysh since it has been shown that combining prior art elements to yield predictable results is obvious whereby providing the vacuum port would allow the vacuum to be formed in between the walls.



Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to based on the teaching of preferred embodiment of Leithauser to have included handle in the neck plug of Leithauser (Figures 1-2) since it has been shown that combining prior art elements to yield predictable results is obvious whereby providing handles would allow for ease of removal of the neck plug.

	Leithauser does not teach an electronic thermocouple embedded within the neck of the vapor plug.

	Lenker teaches that a thermocouple means is part of a plug and passes through the plug (See Figure 1) so that it can measure the temperature of the fluid and provides information via electrical current (Column 1, lines 60-Column 2, line 7).
	Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have based on the teaching of Lenker to have provided a thermocouple which operates passes in part through the plug of Leithauser since it has been shown that combining prior art elements to yield predictable results is obvious whereby providing the thermocouple through the plug would allow the seal to be maintained but still provide the measurements needed.  A thermocouple by its nature would be considered an electronic device (Boer et al. US 20070209376 describes thermocouples as one type of electronic sensor and thus would be understood by one having ordinary skill in the art that the term electronic thermocouple and thermocouple have the same meaning).


	With respect to claim 27, Leithauser as modified teaches wherein the gap between the neck and the inner wall remains and the gas within the payload area continues to escape as the liquid evaporates 



	With respect to claim 28, Leithauser as modified teaches wherein the spherical Dewar has a center of gravity or mass within the bottom (as modified there is a weighted bottom of the spherical Dewar of Leithauser).

With respect to claim 31, Leithauser teaches a Dewar for storing a liquid at a temperature below an ambient temperature (Figures 1-2, 10 is a double walled non-pressurized cryogenic container with a vacuum space 15, Colum 3, lines 35-41, which is the definition of a Dewar so although the word is not used, it is a Dewar, with liquid nitrogen inside, Column 3, lines 51-52), comprising:
a top portion (upper half of 10);
a bottom portion (lower half of 10) 
an inner wall that forms a payload area configured to hold the liquid at the temperature below the ambient temperature (inner wall 13, column 3, line 39);
an outer wall, the outer wall and the inner wall having an opening that allows access to the liquid in the payload area (outer wall 14, Column 3, line 40 which has opening at the top where the plug 25 is placed into a neck, Column 3, lines 59-60);
a vapor plug (vapor plug 25, Column 3, line 60), a neck that is inserted into the opening (plug body 24, Column 3, lines 66) and a locking device that prevents the vapor plug from fallout when the Dewar is rotated is oriented or rotated in different directions (spacer elements 26 which are meant to act like spacer elements of Figure 3, Column 5, lines 55-59 which lock the tube adapter in place, Column 6, lines 14-20) and maintains a gap between the neck and the inner wall that allows gas to escape (an annular gap is formed between the neck tube and the inner wall of the neck to provide an exit path for boiled-off gas, Column 1, lines 54-56).



Leithauser does not teach the Dewar is spherical where the Dewar has a bottom portion that weighs more than the top portion and is configured to stabilize the spherical Dewar in an upright position when the spherical Dewar is tilted, angled or rotated with in an enclosure regardless of an orientation of the enclosure.

Sager teaches that a container for holding liquid (Figure 1) can be cylindrical or (Figure 2) can be spherical with a weighted base portion “that is adapted to hold the container in substantially an upright position” (Column 2, lines 26-35).

Therefore it would have been obvious to have instead of designing the Dewar of Leithauser out of a cylinder to have designed it out of a spherical body with a weighted bottom based on the teaching of Sager since it has been shown that choosing from a finite number of known elements to yield predictable results is obvious whereas both cylindrical and weighted base spherical containers are known it would have been obvious to choose between them with the advantage of the weighted base spherical container has the advantage that container maintains an upright configuration which would prevent the liquid from spilling during operation or reaching the plug where it could leak.

Leithauser does not teach a vacuum port that is configured to produce a vacuum insulation between the inner wall and the outer wall.  It should be noted that Leithauser does have a vacuum in such a location, just no teaching of a port to create it.

Slysh teaches a vacuum port (134) which is used to provide the vacuum between the inner and outer walls of the container (Column 5, lines 16-22).

Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention as filed to have provided a vacuum port to the container of Leithauser based on the teaching of 

Leithauser does not teach (Figures 1-2) a handle; however in a preferred embodiment (Figure 6) Leithauser teaches the use of handles in the neck plug (34, 40, Column 4, lines 45-50).

Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to based on the teaching of preferred embodiment of Leithauser to have included handle in the neck plug of Leithauser (Figures 1-2) since it has been shown that combining prior art elements to yield predictable results is obvious whereby providing handles would allow for ease of removal of the neck plug.

	Leithauser does not teach an electronic thermocouple embedded within the neck of the vapor plug.

	Lenker teaches that a thermocouple means is part of a plug and passes through the plug (See Figure 1) so that it can measure the temperature of the fluid and provides information via electrical current (Column 1, lines 60-Column 2, line 7).
	Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have based on the teaching of Lenker to have provided a thermocouple which operates passes in part through the plug of Leithauser since it has been shown that combining prior art elements to yield predictable results is obvious whereby providing the thermocouple through the plug would allow the seal to be maintained but still provide the measurements needed.  A thermocouple by its nature would be considered an electronic device (Boer et al. US 20070209376 describes thermocouples as one type of electronic sensor and thus would be understood by one having ordinary skill in the art that the term electronic thermocouple and thermocouple have the same meaning).



	With respect to claim 34, Leithauser as modified teaches wherein the gap between the neck and the inner wall remains and the gas within the payload area continues to escape as the liquid evaporates even when the locking device locks the vapor plug in place (the neck plug is designed to allow gas to escape when in place).



	With respect to claim 35, Leithauser as modified teaches wherein the spherical Dewar has a center of gravity or mass within the bottom (as modified there is a weighted bottom of the spherical Dewar of Leithauser).

With respect to claim 38, Leithauser as modified teaches wherein the vapor plug is removable from the opening (as the plug is lockable in place, this means it is removable).


Allowable Subject Matter
Claims 24-25, 32-33 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
While claims 29-30 and 36-37 are not rejected in view of the prior art they are not considered to contain allowable subject matter due to the nature of their indefiniteness.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN M KING whose telephone number is (571)272-2816.  The examiner can normally be reached on Monday - Friday, 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 5712726681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN M KING/             Primary Examiner, Art Unit 3763